302 F.2d 268
The W. E. BASSETT COMPANY, Plaintiff-Appellant,v.The H. C. COOK COMPANY, Defendant-Appellee,Lighter Corporation of America, Britton Manufacturing Company and Ernest C. Britton, Defendants.John B. CUNINGHAM, Respondent-Appellant,v.The H. C. COOK COMPANY, Defendant-Appellee.
No. 336.
Docket 27389.
United States Court of Appeals Second Circuit.
Argued April 30, 1962.
Decided May 9, 1962.

Appeal by client and companion appeal by its attorney, seeking review of order of the United States District Court for the District of Connecticut, Robert P. Anderson, Chief Judge, on the court's own motion disqualifying appellant attorney from further representation of appellant client at the trial.
Samuel A. Persky, New Haven, Conn. (Mandeville Mullally, Stewart W. Richards, Roy C. Hopgood, New York City, of counsel), for plaintiff-appellant.
Patterson, Belknap & Webb, New York City (Richard G. Moser, Robert P. Patterson, Jr., Craig B. Bright, Peter D. Junger, New York City, of counsel), for defendant-appellee.
Stewart W. Richards, New York City, for respondent-appellant.
Before WATERMAN, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
This appeal has been taken from an order entered below on the court's own motion disqualifying one of plaintiff's attorneys while trial was in progress. The trial judge filed a written opinion, to which reference may be had, in which he found that though no actual improprieties had thus far occurred and that all adversary counsel had thus far acted with scrupulous regard of professional duties, responsibilities and ethics, "Circumstances have now [been] created which, with Mr. Cuningham remaining in the case, will inevitably lead to suspicion and distrust in the minds of the defendant and the opportunity for misunderstanding on the part of the public which will lead to a lack of confidence in the bar."


2
We have reviewed the circumstances that caused the order of disqualification to be entered, and we agree with the court below.


3
Order of disqualification affirmed, D.C., 201 F. Supp. 821.